DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-11 and 13-15, and a species election (Ia-082) in the reply filed on 21 December 2021 is acknowledged.
Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 

Elected Species
Compound Ia-082 is found in table 1 on page 81 of the specification.  This compound appears in Chemical Abstracts as RN 2358784-42-4, the structure of which is shown below for clarity:

    PNG
    media_image1.png
    290
    485
    media_image1.png
    Greyscale


Scope of Search
The Examiner has followed the guidelines found in MPEP 803.02 regarding the search of the elected species, reproduced in relevant part below:
“Following election, the Markush claim will be examined fully with respect to the elected species and further to the extent necessary to determine patentability.”
“If the Markush claim is not allowable, the provisional election will be given effect and examination will be limited to the Markush claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration.”
“If the examiner determines that the elected species is allowable over the prior art, the examination of the Markush claim will be extended. If prior art is then found that anticipates or renders obvious the Markush claim with respect to a nonelected species, the Markush claim shall be rejected; claims to the nonelected species would still be held withdrawn from further consideration. The prior art search will not be extended unnecessarily to cover all nonelected species…”
 
The elected species appears allowable over the prior art.  The search has been extended to the species of the generic claims cited in the below prior art rejections.


The Examiner disagrees with respect to claims 13-15:  
Group I claims 13-15 require features different from those of the elected species:
The compound of the elected species has a phenyl group as A and a CF3 as R6.  Claim 13 requires that the R6 group is not CF3 and claims 14-15 require that A is not phenyl.  The elected species is therefore outside the scope of these claims.  
The elected species reads on group I claims 1-2 and 5-11.

Claims 3-4 and 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 

The elections were made without traverse.
The restriction is FINAL.




Non-Final Rejection
Information Disclosure Statements
The IDS’s dated 18 June 2020 and 14 July 2020 have been received, entered and considered, a signed copy of each is included herein.

PTO-892 Form
References from the Examiner’s search of the invention are made of record.  A number of related patent application publications having Applicant and/or inventor(s) in common with the present application and which were later-filed are cited for completeness.
See also Whalley (Journal of the Chemical Society, 1951, 3235-3238).  The oxime prepared at paragraph 5 on page 3237 which corresponds to RN 1082663-29-3.

Status of the claims
The listing of claims submitted on 21 December 2021 does not make any amendment but incorporates all previous amendments and updates the status identifiers appropriately.
Claims 1-2 and 5-11 are pending and rejected.
Claims 3-4 and 12-15 are pending but withdrawn from consideration as drawn to non-elected subject matter.  

Claim Objection
Claim 10 is objected to over an informal issue.  In the “provided R5’ is not…” section just after the definition of the R4 group the following phrase appears: “when R4 is C1-alkyl (i.e. methyl)”.  The parenthetic phrase is unnecessary and should be deleted – there is only one possible C1 alkyl group which is methyl.  The use of the “i.e.” is potentially confusing.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

[1] Claims 1 and 5-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaplan (US20090062252, cited in the restriction requirement).  
See the “5-hydroxy-4,5,-dihydro-isoxazole intermediate” compound produced and isolated in example 1 paragraph 411 (lines 7-8): 

    PNG
    media_image2.png
    226
    582
    media_image2.png
    Greyscale

The chemical structure of this intermediate compound is necessarily that which falls into the present claim scope.  This substance corresponds to that which appears in the Chemical Abstracts database record for the reference having the registry number 1124199-25-2.  The structure from the database is reproduced below for clarity:

    PNG
    media_image3.png
    249
    478
    media_image3.png
    Greyscale

This is a compound of present formula (I’) per independent claim 1

    PNG
    media_image4.png
    139
    156
    media_image4.png
    Greyscale

Wherein R1, R2 and R3 are each hydrogen; A is thiophene (heteroaryl); R6 is CX3 wherein each X is fluorine; m is 1 and R4 is -C(=O)Ra wherein Ra is piperidine (6-membered heterocyclyl). 
The compound reads on claims 5-8 and the isolated sample and/or the mixture of the compound with organic solvents disclosed in the procedure are each a composition according to claim 9.
The isolated sample of the compound and/or the mixture of the compound with organic solvents disclosed in the procedure reads on independent claim 10 and dependent claim 11 as a “product” which has all the structure necessary “for controlling phytopathogenic fungi”.  

    PNG
    media_image5.png
    237
    282
    media_image5.png
    Greyscale

The compound is a compound according to present formula (I) wherein R1, R2 and R3 are each hydrogen; A is thiophene (heteroaryl); n is 0 and each X is fluorine; p is 0; m is 1 and R4 is -C(=O)Ra wherein Ra is piperidine (6-membered heterocyclyl).
The compound is not excluded by any of the proviso statements set forth in the claims. In particular, R4 is not a heterocyclyl; the A group is not phenyl; and the compound is not one of the 14 listed excluded species.

[2] Claims 1-2 and 5-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pettersson (US20120252758).  
See example compound 38 on page 49 which was necessarily made from the “resulting oxime” described in footnote 14 on page 69:
“14The appropriately substituted 4,4,4-trifluoro-1-(2-methoxyphenyl)butane-1,3-dione was reacted with hydroxylamine, and the resulting oxime was cyclized under acidic conditions to yield the corresponding 3-(2-methoxyphenyl)-5-(trifluoromethyl)isoxazole. Demethylation with boron trichloride provided the requisite phenol.”
The oxime compound referred to in this procedure for example 38 corresponds to that which appears in the Chemical Abstracts database record for the reference having the registry number 1402004-75-4, shown below for clarity:

    PNG
    media_image6.png
    369
    487
    media_image6.png
    Greyscale

The chemical structure of this intermediate compound is necessarily that which falls into the present claim scope.  In particular the examiner asserts that an isolated sample of this compound exists as an equilibrium mixture of the open chain and closed chain forms as shown below:

    PNG
    media_image7.png
    385
    847
    media_image7.png
    Greyscale

This equilibrium interconversion necessitates that a sample of the isolated compound exists in both the closed-chain hydroxyisoxazoline form and the opened keto-oxime form.  This is fully consistent with Applicant’s own description of the equilibrium properties of compounds with these chemical features.  See page 39 of the specification:

    PNG
    media_image8.png
    309
    1292
    media_image8.png
    Greyscale

A chemist of ordinary skill in the art would understand that the claimed compound can be represented by a chemical formula drawn in either of these two forms.  
The closed-chain hydroxyisoxazoline form necessarily present in the isolated substance disclosed in the reference is a compound of present formula (I’) per independent claim 1:

    PNG
    media_image4.png
    139
    156
    media_image4.png
    Greyscale

Wherein R1, R2 and R3 are each hydrogen; A is phenyl; R6 is CX3 wherein each X is fluorine; m is 2 and R4 is methyl and methoxy. 
The compound reads on claims 2 and 5-8 and the isolated sample and/or the mixture of the compound with solvent necessarily present in the procedure are each a composition according to claim 9.
The isolated sample of the compound and/or the mixture of the compound with solvent reads on independent claim 10 and dependent claim 11 as a “product” which has all the structure necessary “for controlling phytopathogenic fungi”.  

    PNG
    media_image5.png
    237
    282
    media_image5.png
    Greyscale

The compound is a compound according to present formula (I) wherein R1, R2 and R3 are each hydrogen; A is phenyl; n is 0 and each X is fluorine; p is 0; m is 2 and R4 is methyl and methoxy.
The compound is not excluded by any of the proviso statements set forth in the claims. In particular, the combination (R4; R4) represents (methoxy; methyl), A represents phenyl and m is 2, is not excluded; and the compound is not one of the 14 listed excluded species.

[3] Claims 1-2 and 5-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Winter (WO2018202487).  
The cited subject matter is disclosed in the EP17170597.3 priority application filed on 11 May 2017.
See at least the compound of Ex-1 on page 106.  This substance corresponds to that which appears in the Chemical Abstracts database record for the reference having the registry number 2250043-44-6.  The structure from the database is reproduced below for clarity:

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

This is a compound of present formula (I’) per independent claim 1

    PNG
    media_image4.png
    139
    156
    media_image4.png
    Greyscale

Wherein R1, R2 and R3 are each hydrogen; A is phenyl; R6 is CX3 wherein each X is fluorine; m is 1 and R4 is -C(=O)Ra wherein Ra is “amino”.   According to the broadest reasonable interpretation of the claim term “amino”, alkyl substituted amino groups are within scope.  The specification provides no limiting definition of the amino group and according to its art-recognized plain meaning an amino group can be substituted.  Additionally, the listing of permissible Ra groups includes the three terms “sulfinyl, sulfonyl, amino”.  Sulfinyl (-SO-) and sulfonyl groups (-SO2-) each comprise the attachment of alkyl groups - therefore it is reasonable that the “amino” group also does.  
The compound was assayed for identity and purity at least by HPLC –requiring that it be dissolved in a solvent.
The compound reads on claims 2 and 5-8 and the isolated sample and/or the mixture of the compound with solvent disclosed in the procedure are each a composition according to claim 9.
The isolated sample of the compound and/or the mixture of the compound with solvent reads on independent claim 10 and dependent claim 11 as a “product” which has all the structure necessary “for controlling phytopathogenic fungi”.  

    PNG
    media_image5.png
    237
    282
    media_image5.png
    Greyscale

The compound is a compound according to present formula (I) wherein R1, R2 and R3 are each hydrogen; A is phenyl; n is 0 and each X is fluorine; p is 0; m is 1 and R4 is -C(=O)Ra wherein Ra is amino.
The compound is not excluded by any of the proviso statements set forth in the claims and the compound is not one of the 14 listed excluded species.

[4] Claims 1-2 and 5-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Venuvenka (WO2019106584).  
The cited subject matter is disclosed in the IN201711042933 priority application filed on 30 November 2017.
See at least the compound of example 2, compound 37, step 4 on pages 74-75 disclosed by name as “3- (2-fluoro-4 -methylphenyl)-4-methyl-5-(trifluoromethyl)-4, 5-dihydroisoxazol-5-ol”:

    PNG
    media_image10.png
    81
    972
    media_image10.png
    Greyscale

The chemical structure of the compound corresponding to this name according to art-recognized nomenclature is shown below for clarity:

    PNG
    media_image11.png
    689
    1145
    media_image11.png
    Greyscale

This is a compound of present formula (I’) per independent claim 1

    PNG
    media_image4.png
    139
    156
    media_image4.png
    Greyscale

Wherein R1 and R2 are each hydrogen, R3 is C1 alkyl; A is phenyl; R6 is CX3 wherein each X is fluorine; m is 2 and R4 is C1 alkyl and halogen.  
The compound was assayed for identity and purity at least by NMR –requiring that it be dissolved in a solvent.
The compound reads on claims 2 and 5-8 and the isolated sample and/or the mixture of the compound with solvent disclosed in the procedure are each a composition according to claim 9.
The isolated sample of the compound and/or the mixture of the compound with solvent reads on independent claim 10 and dependent claim 11 as a “product” which has all the structure necessary “for controlling phytopathogenic fungi”.  

    PNG
    media_image5.png
    237
    282
    media_image5.png
    Greyscale

The compound is a compound according to present formula (I) wherein R1 and R2 are each hydrogen, R3 is C1 alkyl; A is phenyl; n is 0 and each X is fluorine; p is 0; m is 2 and R4 is C1 alkyl and halogen.
The compound is not excluded by any of the proviso statements set forth in the claims. In particular, the combination (R4; R4) represents (fluoro; methyl), A represents phenyl and m is 2, is not excluded; and the compound is not one of the 14 listed excluded species.

[5] Claims 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flores (Synthesis, 2005, 2744-2750).  
See the compounds 3a and 4a in scheme 1 on page 2744, where X is F and W is S or O:

    PNG
    media_image12.png
    349
    309
    media_image12.png
    Greyscale
      
    PNG
    media_image13.png
    163
    264
    media_image13.png
    Greyscale


These compounds were isolated as solids and were provided as solutions at least in order to obtain the NMR data listed in table 1 on page 2746.
The isolated sample of the compound and/or the mixture of the compound with solvent disclosed in the reference reads on independent claim 10 and dependent claim 11 as a “product” which has all the structure necessary “for controlling phytopathogenic fungi”.  

    PNG
    media_image5.png
    237
    282
    media_image5.png
    Greyscale

The compounds are each a compound according to present formula (I) wherein R1, R2 and R3 are each hydrogen; A is furan or thiophene (heteroaryl); n is 0 and each X is fluorine; and n, m and p are each 0.
The compounds are not excluded by any of the proviso statements set forth in claim 10. In particular, R4 and R5’ are absent.  
Note that the compounds are in the list of species excluded from the scope of independent claim 1 but that the list of excluded species does not appear in independent claim 10.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625